MEMORANDUM **
Maria Duran-Garrido appeals her forty-one month sentence imposed after her guilty plea conviction for illegal reentry of a previously deported alien, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review the application of the Sentencing Guidelines de novo, United States v. Galindo-Gallegos, 244 F.3d 728, 733 (9th Cir.2001), and we affirm.
Duran-Garrido contends that the district court erred by enhancing her sentence under U.S.S.G. § 2L1.2(b)(1)(A) for having previously committed an aggravated felony. She argues that her prior conviction for illegal transportation of illegal aliens (8 U.S.C. § 1324(a)(1)(A)(ii)) is not an aggravated felony as described in 8 U.S.C. § 1101(a)(43)(N), because it was not a conviction “relating to alien smuggling.” Duran-Garrido’s contention is foreclosed by our decision in Galindo-Gallegos, 244 F.3d at 733-34. Duran-Garrido’s sentence was properly enhanced. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.